DAUKSCH, Judge.
This is an Anders appeal. The judge, after finding the defendant guilty of violat*61ing his probation, reinstated the probation under the same terms and conditions as in the previous order with the exception of a waiver of the cost of supervision. However, the record on appeal fails to contain a written order of violation of probation.
The record instead contains a form entitled “Court Minutes/Order” stating the judge found the defendant guilty of violating his probation but reinstated the probation under the prior conditions with the exception of the waiver of supervision costs. This form is insufficient to confer jurisdiction on this court because it is signed by the court clerk and not the judge. Even if this court had jurisdiction, the record does not contain a written order of violation of probation indicating the specific conditions the defendant violated which would necessitate reversal. Knight v. State, 566 So.2d 339 (Fla. 1st DCA 1990); West v. State, 553 So.2d 254 (Fla. 4th DCA 1989).
As the oral order adjudicating the defendant guilty of violating his probation is also unappealable, Torgersen v. Torgersen, 565 So.2d 903 (Fla. 5th DCA 1990), this appeal must be dismissed.
DISMISSED.
COBB and W. SHARP, JJ., concur.